DETAILED ACTION
This Office Action is in response to communications filed 3/24/2021.
The present application is being examined under the pre-AIA  first to invent provisions. 
This Application is a Continuation of Parent Application 15/864,519.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under §112(b) due to multiplicity (See MPEP §2173.05(n)).  This is because the language of claim 13 is identical to language of claim 14.  The C.F.R. states that “(b) More than one claim may be presented provided they differ substantially from each other and are not unduly multiplied.” Claims 13 and 14 fail this because they are identical.
Thus, claims 13 and 14 are rejected under §112(b) based on multiplicity.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3, 4, 7, 8, 10, 11, 13, 14, 17, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiu et al. US Patent 8,037,093 (hereinafter Tiu) in view of Carson et al. Pre-Grant Publication 2010/0205179 (hereinafter Carson) and further in view of Wroblewski Pre-Grant Publication 2007/0067798 (hereinafter Wroblewski) and Murphy et al. Pre-Grant Publication 2007/0112785 (hereinafter Murphy).
In reference to claims 1, 11, and 20, Tiu teaches: a computer-implemented method, comprising… (claim 1); a non-transitory computer readable storage medium, comprising instructions, that when executed by a processor, cause the processor to… (claim 11); and a computer-implemented method comprising… (claim 20).  
Tiu teaches receiving, by a management system, from a computing device, a first communications message associated with a user account, the first communication message indicating a request to store a content item from within a web page of a third party, the web page rendered in a web browser software of the computing device (column 2, lines 10-35; column 2, line 58 to column 3, line 5; column 4, lines 12-36; column 6, lines 51-64; column 7, line 20 to column 8, line 17; Abstract; and Fig. and 6); and transmitting a member page including the content item to the web browser software of the computing device for rendering by the web browser software for the user (column 2, lines 10-35; column 2, line 58 to column 3, line 5; column 4, lines 12-36; column 6, lines 51-64; column 7, line 20 to column 8, line 17; Abstract; and Fig. and 6). Tiu does not specifically teach wherein the request made by a plug-in component of the web browser software in response to a user selecting a graphical user interface (GUI) icon generated by the plug-in component and rendered by the web browser software as an overlay on the content item in the web page, the request including an indication of the content item, the plug-in component installed on the web browser software of the computing device, wherein the plug-in component generates the GUI icon for rendering by the web browser software in response to detecting the content item on the web page of the third party. Carson teaches a graphical user interface generated by a plug-in component rendered by the web browser software (paragraphs 0028; 0030; 0086; 0127; 0255; Fig. 1).  Wroblewski teaches generating a GUI icon for rendering by the visual browser software in response to detecting the content item provided by the third party on the visual browser display (paragraph 0040-0042). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included a graphical interface with icons overlaying content items in a browser that saves the content to a user’s page, in addition to pulling content items from the user’s other social networking and posting means, so that the user can also easily save and/or post content items from other sites to their page while browsing the internet, rather than having to manually save the content item and post it to one of the user’s social networking or other posting means, and have it “pulled” to the page (or just directly posting to the page).  This would provide another avenue to have content posted to their “main” page, and may be much more convenient if the user determines that she would not benefit by using the other forms of media for this particular content item.
Tiu teaches storing the content item with a unique identifier in a computing storage of the management system (column 4, lines 12-37; column 6, line 51 to column 7, line 63).  Tiu does not specifically teach wherein the unique identifier substituted for an identifier associated with the content on the web page, the unique identifier presenting subsequent tracking of the content by the web page. Murphy teaches wherein the unique identifier substituted for an identifier associated with the content on the web page, the unique identifier presenting subsequent tracking of the content by the web page (paragraphs 0110; 0127; 0178).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included substituting the identifier/name of the content for another identifier so that the content can no longer be recognized and/or identified.  For instance, one may not want the content item to be able to be tracked or found when searched via the identifier/name.
In reference to claims 3 and 13, Tiu, Carson, Murphy, and Wroblewski teach the method of claim 1 and the non-transitory computer readable storage medium of claim 11.  Tiu teaches further comprising: transmitting a notification to the target web browser software, the notification indicating a personalized content item (column 2, lines 10-35; column 2, line 58 to column 3, line 5; column 5, line 29 to column 6, line 7; column 7, line 20 to column 8, line 17; Figs. 4A and 4B).
In reference to claims 4 and 14, Tiu, Carson, Murphy, and Wroblewski teach the method of claim 1 and the non-transitory computer readable storage medium of claim 11.  Tiu teaches further comprising: transmitting a notification to the member page, the notification indicating a personalized content item (column 2, lines 10-35; column 2, line 58 to column 3, line 5; column 5, line 29 to column 6, line 7; column 7, line 20 to column 8, line 17; Figs. 4A and 4B).
In reference to claims 7 and 17, Tiu, Carson, Murphy, and Wroblewski teach the method of claim 1 and the non-transitory computer readable storage medium of claim 11.  Tiu teaches further comprising: receiving a message from the target web browser software indicating a group for the content item; and storing an association between the group and the content item in a user account of the target user in the computing storage (column 4, lines 12-37; column 5, line 6 to column 6, line 7; column 7, lines 39-64).
In reference to claims 8 and 18, Tiu, Carson, Murphy, and Wroblewski teach the method of claim 1 and the non-transitory computer readable storage medium of claim 11.  Tiu teaches further comprising: receiving a message from the target web browser software having text notes for the content item; and storing the text notes in a user account of the target user in the computing storage, the text notes associated with the content item (column 4, lines 12-37; column 4, line 60 to column 5, line 5; column 5, lines 37-54; column 6, line 51 to column 7, line 10; Figs. 3, 4B, 6 and 7).  In addition, Carson teaches receiving a message from the target web browser having text notes for the content item; and storing the text notes in a user account of the target user in the computing storage, the text notes associated with the content item (paragraphs 0054; 0074; 0269; 0280; 0400; e.g. posting comments on content items).  Wetherell also teaches receiving a message from the target web browser software having text notes for the content item; and storing the text notes in a user account of the target user in the computing storage, the text notes associated with the content item (paragraphs 0028; 0045-0050).
In reference to claim 10, Tiu, Carson, Murphy, and Wroblewski teach the method of claim 1. Tiu teaches further comprising: transmitting a share message to an external account associated with a user account of the target user, the share message indicating the content item; and wherein the external account has a type that is indicated in the second communications message, the type selected from one of an email account and a social networking account (column 2, lines 10-35; column 2, line 58 to column 3, line 5; column 4, line 60 to column 5, line 5; column 6, lines 51-64; column 7, line 20 to column 8, line 17; Figs. 4A, 4B, and 6).

Claim 2 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiu in view of Carson and further in view of Wroblewski, Murphy, and Varghese Pre-Grant Publication 2007/0106557 (hereinafter Varghese).
In reference to claims 2 and 12, Tiu, Carson, Murphy, and Wroblewski teach the method of claim 1 and the non-transitory computer readable storage medium of claim 11. Tiu teaches requests with a search query, and transmitting a response (column 4, lines 12-37; column6, lines 38-50). Tiu does not specifically teach enabling sharing of stored content items in the management system; receiving a search query request from a target web browser software, the search query request to search the share enabled content items in the computing storage of the management system; and transmitting a response to the target web browser software, the response comprising a list of share enabled content items matching the received search query. Carson teaches search query requests for information in the computing storage including stored content items; and transmitting a response to the target browser, the response including a list of search results, the list of search results including content items matching the search query (paragraphs 0045; 0106; 0121; 0122; 0127; 0137; 0173).  Carson does not specifically teach enabling sharing of stored content items in the management system.  Varghese teaches a user saving a content item to a favorites page and/or embedding it into a blog or web page in order to share it with other users (paragraph 0063; see also generally 0023, 0025, 0038, 0044, 0051). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have also included enabling and searching/querying shared content items so that users can find and share interesting things they find online as well as search through shared content from others, to hopefully find even more interesting content, which would increase the user’s enjoyment of the service.
Claim 9 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiu in view of Carson and further in view of Wroblewski, Murphy, and Zuckerberg Pre-Grant Publication 2008/0046976 (hereinafter Zuckerberg).
In reference to claims 9 and 19, Tiu, Carson, Murphy, and Wroblewski teach the method of claim 1 and the non-transitory computer readable storage medium of claim 11.  Tiu does not specifically teach receiving a request from the web browser software to restrict access to a content item to a user account associated with the target user; and storing a restriction indication with the content item, the restriction indication indicating to the management system to restrict access to the content item only to the user account associated with the target user. Zuckerberg teaches further comprising: receiving a request from the web browser software to restrict access to a content item to a user account associated with the target user; and storing a restriction indication with the content item, the restriction indication indicating to the management system to restrict access to the content item only to the user account associated with the target user (paragraphs 0018; 0024; 0031-0034; 0037-0040). ).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included restricting access to a content item to a user account(s) so that which users have, or do not have, access to the account can be controlled.  This may be for several reasons including priority/VIP users having first access, paid users having access and free members not, or simple privacy reasons (e.g. adults only, friends but not family, etc.).

Claim 5 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiu in view of Carson and further in view of Wroblewski, Murphy, and Wetherell Pre-Grant Publication 2007/0083468 (hereinafter Wetherell).
In reference to claims 5 and 15, Tiu, Carson, Murphy, and Wroblewski teach the method of claim 1 and the non-transitory computer readable storage medium of claim 11.  Tiu teaches transmitting one or more additional content items to the target web browser software (cited in independent claim 1).  Tiu does not specifically teach further comprising: wherein the one or more additional content items each having at least one characteristic matching a corresponding characteristic of the content item.  Wetherell teaches providing additional content based on a matching characteristic of the content item (paragraph 0045).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included providing additional content based on a matching characteristic of the content item because if the user that viewed or was interested in a particular content item, then it may be likely that the user is interested in a content item with a similar/matching characteristic.  This could help with targeting advertisements and/or other content to users.

Claim 6 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiu in view of Carson and further in view of Wroblewski, Murphy, and Official Notice.
In reference to claims 6 and 16, Tiu, Carson, Murphy, and Wroblewski teach the method of claim 1 and the non-transitory computer readable storage medium of claim 11.  Tiu does not specifically disclose further comprising: receiving a message from the target web browser software indicating a rank value for a content item; and storing an association between the rank value and the content item in a user account of the target user in the computing storage.  Official Notice is taken that it is old and well known in the art that social networking sites, such as Facebook, have ranking of the content in the form of likes.  It would have been obvious to include ranking such as likes so that the users can see how well received the content is.  (Note: The assignee of prior art Tiu is Facebook).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G REINHARDT/Examiner, Art Unit 3682